Citation Nr: 0924966	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of bilateral 
stress fractures of the heels.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by which the RO, inter 
alia, denied entitlement to the benefit sought herein.  Other 
than the issue now on appeal, the RO also denied entitlement 
to service connection for allergies and service connection 
for breathing problems to include asthma.  

In a June 2008 decision, the Board denied entitlement to 
service connection for allergies, breathing problems to 
include asthma, and for residuals of bilateral stress 
fractures of the heels.  The Veteran has not contested the 
denials of service connection for asthma and for breathing 
problems to include asthma.  He did, however, appeal the 
issue of entitlement to service connection for residuals of 
bilateral stress fractures of the heels to the United States 
Court of Appeals for Veterans Claims (Court).  

By Order dated in January 2009, the Court vacated the Board's 
June 2008 decision as it pertains to the issue now on appeal 
and remanded the matter back to the Board for action 
consistent with the Joint Motion for Remand filed by the 
parties upon which the Order was based.

In March 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer at the RO.

It is noted that the Veteran requested and was scheduled for 
a personal hearing before a Veterans Law Judge at the RO in 
April 2008.  Although he was notified of the time and date of 
the hearing by mail sent to his last known address, he failed 
to appear for that hearing and neither furnished an 
explanation for his failure to report 


nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.704(d) (2008), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The service treatment records reflect complaints and 
treatment for bilateral foot and heel pain to include a 
diagnosis of a left heel stress fracture in 1969 and 
complaints of foot pain in the Veteran's July 1971 discharge 
examination.  Multiple lay statements associated with the 
claims file contain assertions that the Veteran suffered from 
foot pain after service.  In August 2003, the Veteran was 
afforded a fee-basis medical examination, which yielded a 
diagnosis of bilateral foot pain secondary to chronic plantar 
fasciitis.  The examining physician provided no opinion 
regarding whether the currently diagnosed disability was 
related to service.  As such, the RO, through the AMC, should 
schedule a VA orthopedic examination for a diagnosis of all 
disabilities of the feet and for an opinion regarding the 
etiology of each such disability diagnosed.

In order to ensure that the record is complete, the RO must 
associate with the claims file all Chillicothe VA Medical 
Center (MC) clinical records dated from July 18, 2007 to the 
present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Chillicothe VAMC clinical records dated 
from July 18, 2007 to the present.

2.  Schedule a VA orthopedic examination 
for a diagnosis of all disabilities of 
the feet.  For each such disability 
found, the examiner is asked to state 
whether it is at least as likely as not 
(50 percent or greater likelihood) 
related to service.  In conjunction with 
the examination, the examiner must review 
all pertinent documents in the claims 
file, to specifically include service 
treatment records and post service lay 
statements regarding the Veteran 
complaining of foot pain/problems after 
his return from military service, and 
indicate in the examination report that 
such review took place.  The examination 
must include a complete history from the 
Veteran, pertinent physical examination, 
to include x-rays if deemed necessary, 
and diagnoses of all disorders of the 
feet found.  A rationale for all opinions 
and conclusions should be provided.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
deemed to be necessary, readjudicate the 
claim.  If the benefit sought on appeal 
is denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________ 
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

